GUIDRY, J.,
dissenting.
|tI respectfully dissent from the majority’s opinion finding no error in the trial court’s granting of the special motions to strike. The statements made by Assistant Attorney General Caldwell, as set forth in the record, implicate “serious unprofessional conduct,” a “lac[k of] integrity,” and “tend to injure [Regan’s] professional reputation,” and as such, they are defamatory per se. See Costello v. Hardy, 03-1146, p. 15 (La. 1/21/04), 864 So.2d 129, 141. Therefore, because there is no dispute that these statements were published, Regan met his burden of demonstrating the likelihood of success of his claim, and the trial court erred in granting the special motion to strike.